Exhibit 10.2
Execution Version


FORBEARANCE AGREEMENT AND AMENDMENT TO CREDIT AGREEMENT
This FORBEARANCE AGREEMENT AND AMENDMENT TO CREDIT AGREEMENT, dated as of June
22, 2020 (this “Agreement”), is made by and among HI-CRUSH INC. (the
“Borrower”), the Lenders and Issuing Lenders party hereto (the “Forbearing
Lenders”), the Guarantors party hereto and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and as an Issuing Lender. Capitalized terms used herein but not defined
herein shall have the meanings ascribed to them in the Credit Agreement referred
to below. Unless otherwise indicated, all section references in this Agreement
refer to the applicable section of the Credit Agreement.
PRELIMINARY STATEMENTS
A.    The Borrower, the Lenders and Issuing Lenders party thereto, and the
Administrative Agent entered into that certain Credit Agreement, dated as of
August 1, 2018 (as amended, amended and restated, supplemented, otherwise
modified from time to time, the “Credit Agreement”).
B.    The Borrower acknowledges that the Event of Default under the Credit
Agreement identified on Schedule I hereto has occurred under the Credit
Agreement (the “Specified Default”).
C.    Upon an Event of Default (including the Specified Default), the
Administrative Agent and Lenders are entitled to exercise certain rights and
remedies under the Credit Agreement and the other Credit Documents as a
consequence of such Specified Default becoming or continuing as an Event of
Default (the exercise of any such rights and remedies referred to above,
collectively, “Enforcement Actions”).
D.    The Borrower has requested the Administrative Agent and the Forbearing
Lenders agree to forbear from taking any Enforcement Action until the earlier of
July 5, 2020 and the occurrence of any of the events set forth in Section
1(a)(ii)-(v) below.
E.    The Administrative Agent and the Forbearing Lenders, constituting the
Required Lenders have agreed to such request, subject to the terms and
provisions set forth in this Agreement.
F.    In consideration of the premises and agreements, provisions and covenants
herein contained, the parties hereto hereby agree as follows:
Section 1.Forbearance.
(a)    Forbearance. The Borrower hereby requests that the Administrative Agent
and the Forbearing Lenders agree to forbear from taking any Enforcement Action
(the “Forbearance”). The Administrative Agent and the Forbearing Lenders hereby
agree to forbear from taking any Enforcement Action as a result of the
occurrence of the Specified Default until the earliest to occur of:
(i) 11:59 p.m., Houston time on July 5, 2020, as such date may be further
extended in writing by the Administrative Agent and the Required Lenders,  
(ii) the occurrence or continuation of an Event of Default that is not the
Specified Default,
(iii) any representation or warranty made by any Credit Party under this
Agreement shall be incorrect in any material respect as of the date when made,
except to the extent such representation or warranty expressly relates to an
earlier date in which case it will be true and correct in all material respects
as of such earlier date,




--------------------------------------------------------------------------------




(iv) the initiation by the trustee or any holder of the Senior Notes of any
action (A) to vote to accelerate or take any other remedy or action to collect
amounts owing under the Senior Notes under the terms of the documents governing
the Senior Notes (the “Senior Note Documentation”) or otherwise or (B) to
accelerate or take any other remedy or action under the terms of the Senior Note
Documentation or otherwise, and
(v) the failure of any Credit Party to timely comply with any term or agreement
set forth in this Agreement
(such earliest date, the “Forbearance Termination Date”).
(b)    Enforcement Actions After Forbearance Termination Date. Each Credit Party
acknowledges and agrees that, on the Forbearance Termination Date, the agreement
of the Forbearing Lenders and the Administrative Agent set forth in Section 1(a)
above shall cease and be of no further force or effect, and, subject to the
terms of the Credit Agreement and the other Credit Documents, the Administrative
Agent and the Forbearing Lenders, as applicable, shall be entitled to exercise
Enforcement Actions against such Credit Party.
Section 2.    Covenants.
(a)    The Credit Parties shall organize and hold status and/or diligence calls
between the Lenders and the Borrower and its advisors upon the request of the
Administrative Agent upon not less than one (1) Business Day’s notice.
(b)    Beginning on June 26, 2020, and weekly on every Friday thereafter (each
one week period ending on a Friday, a “Forecasting Period”), the Credit Parties
shall deliver to the Administrative Agent, for further distribution to the
Lenders, (A) a cash flow forecast in form and substance reasonably satisfactory
to the Administrative Agent (the “13-Week Forecast”), which 13-Week Forecast and
any amendments thereto shall reflect, for the periods covered thereby, projected
weekly disbursements, cash receipts, and ending cash for each week covered by
the 13-Week Forecast and (B) a variance report for the Forecasting Period ended
on the Friday of the prior week with a narrative description of any material
variances and setting forth the aggregate amount of payments made during such
period, provided, that, for the avoidance of doubt, the 13-Week Forecast and the
variance report required under clause (B) in this paragraph are provided for
informational purpose only and failure to meet projections set forth in such
13-Week Forecast shall not constitute a Default, an Event of Default or a
failure of any Credit Party to comply with any term or agreement set forth in
this Agreement;
(c)    Following the Effective Date, the Borrower will deliver to the
Administrative Agent a Borrowing Base Certificate within three (3) Business Days
of the end of each calendar week calculated as of the close of business on the
last Business Day of the immediately preceding calendar week.
(d)    Following the Effective Date, the Borrower will deliver to the
Administrative Agent true and correct balance statements of all accounts held by
the Borrower or any of its Subsidiaries other than accounts held at JPMorgan
Chase Bank, N.A. within three (3) Business Days of the end of each calendar week
calculated as of the close of business on the last Business Day of the
immediately preceding calendar week.




--------------------------------------------------------------------------------




(e)    Following the Effective Date, the Borrower will not permit the sum of
cash and cash equivalents of the Borrower and its Subsidiaries held in
Controlled Accounts (including the Forbearance Cash Collateral Account) and
Excluded Deposit Accounts at any time to be less than $20 million; provided that
not more than $4 million of cash and cash equivalents held in Excluded Deposit
Accounts shall be included in the foregoing calculation.
(f)    Following the Effective Date, the Borrower will not, and will not permit
any of its Subsidiaries to, (i) own any cash or cash equivalents not deposited
in a Controlled Account except that the Borrower and its Subsidiaries shall be
permitted to hold cash and cash equivalents in Excluded Deposit Accounts subject
to the limitation in clause (f)(ii) or (ii) permit the amount of cash and cash
equivalents held by the Borrower and its Subsidiaries in Excluded Deposit
Accounts to exceed $4 million.
(g)    The Borrower will deliver a copy to the Administrative Agent of (i) any
written proposal, counterproposal, offer, bid, term sheet or agreement (each, a
“Proposal”) involving (x) a settlement of claims by or against any Credit Party
or any other transaction, sale, asset purchase, disposition, new money,
investment, restructuring, reorganization, merger, amalgamation, acquisition,
consolidation, dissolution, debt investment, equity investment, liquidation,
tender offer, recapitalization, plan of reorganization, share exchange, business
combination or similar transaction (any of the foregoing, a “Transaction”) with
any third party investor in the debt, equity or other interests of any Credit
Party (ii) any Proposal from holders of the Senior Notes concerning a
Transaction with any Credit Party or (iii) any other Proposal with respect to
any Transaction involving the Credit Parties, in each case of clauses (i), (ii),
or (iii) within 24 hours of receipt by any Credit Party; and
(h)    No Credit Party shall make any Proposal without providing the
Administrative Agent with 24 hours prior written notice (which shall include a
copy thereof) of such Proposal, as applicable, and such prior notice of any
modifications during negotiation thereof as may be reasonably practicable under
the circumstances.
Section 3.    Amendments to Credit Agreement.
(a)    Section 1.1 of the Credit Agreement is hereby amended by inserting the
following definitions in appropriate alphabetical order:
“Wisconsin Cash Collateral Account” means a cash collateral account pledged to
Amegy containing cash in an aggregate amount not to exceed $1,500,000 to be held
as cash collateral for the Borrower’s obligations with respect to the Wisconsin
Letters of Credit.
“Wisconsin Letters of Credit” means any standby or commercial letter of credit
issued or deemed issued by Amegy for the account of a Credit Party with the
Wisconsin Department of Natural Resources as the beneficiary; provided that (a)
the aggregate stated amount of all Wisconsin Letters of Credit shall at no time
exceed $1,275,768 and (b) the Wisconsin Letters of Credit shall not constitute
Letters of Credit under this Agreement.
(b)    Section 1.1 of the Credit Agreement is hereby amended by amending and
restated the definition of “Excluded Deposit Accounts” in its entirety to read
as follows:




--------------------------------------------------------------------------------




“Excluded Deposit Accounts” means (a) the Wisconsin Cash Collateral Account and
(b) accounts that are (i) solely used for the purposes of making payments in
respect of payroll, taxes and employees’ wages and benefits, (ii) disbursement
accounts where solely proceeds of the indebtedness, including the proceeds of
the Loans, are deposited, (iii) zero balance accounts, (iv) trust accounts and
(v) other accounts with funds on deposit with an average weekly balance for two
weeks of any four week period less than $1,000,000 for any single account or
$2,500,000 in the aggregate for all such accounts.
(c)    Section 6.1 of the Credit Agreement is hereby amended by (i) removing
“and” at the end of Section 6.1(o), (ii) replacing “.” at the end of Section
6.1(p) with “; and” and (iii) inserting the following aa Section 6.1(q):
“(q)    Debt arising from the Wisconsin Letters of Credit.”


(d)    Section 6.2 of the Credit Agreement is hereby amended by (i) removing
“and” at the end of Section 6.2(o), (ii) replacing “.” at the end of Section
6.2(p) with “; and” and (iii) inserting the following as Section 6.2(q):
“(q)    Liens on the Wisconsin Cash Collateral Account and any cash contained
therein to secure obligations with respect to the Wisconsin Letters of Credit.”
Section 4.    Conditions to Effective Date. This Agreement shall not become
effective until the date of satisfaction or waiver of the following conditions
(the “Effective Date”):
(a)    The Administrative Agent shall have received from the Credit Parties, the
Administrative Agent and the Required Lenders duly executed counterparts of this
Agreement;
(b)    All representations and warranties of the Credit Parties contained herein
shall be true and correct in all material respects as of the Effective Date
(except to the extent such representations and warranties expressly relating to
an earlier date, in which case, such representations and warranties shall be
true and correct in all material respects on and as of such earlier date);
(c)    The Borrower shall have (i) reimbursed or paid all out-of-pocket expenses
required to be reimbursed or paid by the Borrower under the Credit Agreement,
including the reimbursement or payment of all of the reasonable and documented
fees, costs, and out-of-pocket expenses in connection with this Agreement and
any other documents prepared in connection herewith of Simpson Thacher &
Bartlett LLP (“STB”), as counsel for the Administrative Agent, and (ii) paid STB
a retainer in connection with their engagement by the Administrative Agent in an
amount equal to $250,000;




--------------------------------------------------------------------------------




(d)    The Borrower shall have (i) opened a Cash Collateral Account with the
Administrative Agent (the “Forbearance Cash Collateral Account”), (ii) executed
such documents and agreements, including the Administrative Agent’s standard
form of assignment of deposit accounts, as the Administrative Agent shall have
requested in connection therewith to establish the Forbearance Cash Collateral
Account and grant the Administrative Agent an Acceptable Security Interest in
such account and the funds therein and (iii) deposited not less than the greater
of (A) the amount required to be deposited into a Cash Collateral Account
pursuant to the mandatory payment required by Section 2.4(c)(i) of the Credit
Agreement and (B) $12 million into the Forbearance Cash Collateral Account to be
held as Cash Collateral for the Secured Obligations. It is understood and agreed
that the amount required to be deposited into the Forbearance Cash Collateral
Account is inclusive of, and not in addition to, the amounts required to be
prepaid and deposited into a Cash Collateral Account pursuant to Section
2.4(c)(i) of the Credit Agreement; and
(e)    The Credit Parties shall have delivered to the Administrative Agent, for
further distribution to the Lenders, a 13-Week Forecast as of June 19, 2020.
By their execution hereof, each party to this Agreement acknowledges that the
Effective Date is June 22, 2020.
Section 5.    Cash Collateral Account. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over the Forbearance Cash Collateral Account, and the Borrower hereby pledges to
the Administrative Agent and grants the Administrative Agent a security interest
in the Forbearance Cash Collateral Account, all funds or other assets held in
the Forbearance Cash Collateral Account from time to time, and all proceeds
thereof as security for the payment and performance of the Secured Obligations.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in the Forbearance Cash Collateral Account. Moneys in the Forbearance
Cash Collateral Account shall be applied by the Administrative Agent to
reimburse one or both Issuing Lenders for Letter of Credit Disbursements for
which such Issuing Lender has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the Letter of Credit Exposure from time to time or, if the
maturity of the Loans has been accelerated (but subject to the consent of the
Required Lenders (including Lenders with Letter of Credit Exposure representing
greater than 66 2/3% of the aggregate Letter of Credit Exposure)), be applied to
satisfy other Secured Obligations. The Administrative Agent shall exercise
reasonable care in the custody and preservation of any funds held in the Cash
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Administrative
Agent accords its own property, it being understood that the Administrative
Agent shall not have any responsibility for taking any necessary steps to
preserve rights against any parties with respect to any such funds. This
Agreement constitutes notice from the Administrative Agent to the Borrower
pursuant to Section 2.4(c)(i) of the Credit Agreement that, as of the date
hereof, the sum of the outstanding principal amount of all Loans plus the Letter
of Credit Exposure is $23,598,041.11 which exceeds the Loan Limit of
$16,157,829.28, therefore, as there are no Loans currently outstanding, the
Borrower is required to deposit $7,440,211.83 into a Cash Collateral Account
pursuant to Section 2.4(c)(i) of the Credit Agreement.
Section 6.    Fees and Expenses. The Credit Parties agree to pay all reasonable
and documented out-of-pocket costs and expenses incurred by the Administrative
Agent and the Forbearing Lenders in connection with this Agreement and any other
documents prepared in connection herewith as set forth in Section 9.1 of the
Credit Agreement.




--------------------------------------------------------------------------------




Section 7.    Release. Each Credit Party on behalf of itself and its respective
successors and assigns hereby waives, releases, remises and forever discharges
the Administrative Agent, the Lenders, and each of their respective Affiliates,
and each of their officers, directors, employees, agents, and professionals
(collectively, the “Releasees”), from any and all claims, demands, obligations,
liabilities, causes of action, damages, losses, costs and expenses of any kind
or character, known or unknown, past or present, liquidated or unliquidated,
suspected or unsuspected, which such Credit Party ever had from the beginning of
the world, now has or might hereafter have against any such Releasee which
concerns, directly or indirectly, the Credit Agreement or any other Credit
Document, or any acts or omissions of any such Releasee relating to the Credit
Agreement or any other Credit Document, in each case, to the extent pertaining
to facts, events or circumstances existing on or prior to (but not after) the
Effective Date (the “Released Claims”), provided, that the foregoing shall not
release any claims resulting from the gross negligence or willful misconduct of,
or breach of this Agreement by, any Releasee as determined by a final
non-appealable judgment of a court of competent jurisdiction. The Credit Parties
further agree to refrain from commencing, instituting or prosecuting, or
supporting any Person that commences, institutes, or prosecutes, any lawsuit,
action or other proceeding against any and all Releasees with respect to any and
all Released Claims. As to each and every claim released hereunder, each Credit
Party hereby represents that it has received the advice of legal counsel with
regard to the releases contained herein. The foregoing release shall survive the
Forbearance Termination Date and the termination of this Agreement, the Credit
Agreement and the other Credit Documents.
Section 8.    Representations and Warranties; No Event of Default. Each Credit
Party represents and warrants to the Lenders that on and as of the Effective
Date, after giving effect to this Agreement, (a) except with respect to the
Specified Default, all of the representations and warranties of each Credit
Party set forth in Article 4 of the Credit Agreement and in each other Credit
Document are true and correct in all material respects, on and as of the
Effective Date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, (b) other than the
Specified Default, there exists no Default or Event of Default and (c) the
execution, delivery and performance by each Credit Party of this Agreement does
not (i) contravene the terms of any such Credit Party’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than as permitted by the Credit Agreement), or require
any payment to be made under (x) any contractual requirement to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (y) any material order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Person or its
property is subject, or (iii) violate any law.
Section 9.    Reaffirmation. Each Credit Party confirms and agrees that each
Credit Document to which such Credit Party is a party is, and the obligations of
such Credit Party contained in the Credit Agreement, this Agreement or in any
other Credit Document to which it is a party are, and shall continue to be, in
full force and effect and are hereby ratified and confirmed in all respects, in
each case as modified by this Agreement. For greater certainty and without
limiting the foregoing, each Credit Party hereby confirms that the existing
security interests granted by it in favor of the Secured Parties pursuant to the
Credit Documents in the Collateral described therein shall continue to secure
the Obligations as and to the extent provided in the Credit Documents.




--------------------------------------------------------------------------------




Section 10.    Acknowledgement. Each Credit Party acknowledges and agrees that
(a) the Specified Default is material in nature and constitutes an Event of
Default under the Credit Agreement, and (b) as a result of the occurrence of
such Event of Default, the Forbearing Lenders will, subject to the Forbearance
Agreement, be entitled to accelerate all Loans owing under the Credit Agreement
and to exercise all rights and remedies under the Credit Documents, applicable
law or otherwise, so long as the Specified Default is continuing. The Borrower
further acknowledges and agrees that the Administrative Agent and Forbearing
Lenders are not in any way agreeing to waive the Specified Default as a result
of this Agreement or the performance by the parties of their respective
obligations hereunder. Without limiting any other provision of this Agreement,
each Credit Party further acknowledges and agrees that during the Forbearance
Period and following any Forbearance Termination Event, an Event of Default
shall be continuing, and the Credit Parties shall not, and shall not permit any
Subsidiary to, take or cause any Person to take any action that is conditioned
on no Default or Event of Default existing at the time of, or immediately after
giving effect to, the taking of such action. Each Credit Party acknowledges that
each Issuing Lender party hereto is hereby electing not to provide any automatic
extension with respect to any Letter of Credit providing for an automatic
extension. Each Credit Party acknowledges that the Required Lenders are hereby
requesting that the Obligations bear interest at the Default Rate upon the
occurrence and during the continuance of any Event of Default (including,
without limitation, the Specified Default).
Section 11.    Entire Agreement. This Agreement is a Credit Document. This
Agreement, the Credit Agreement and the other Credit Documents represent the
agreement of the Borrower, the Guarantors, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Borrower, the
Guarantors, the Administrative Agent nor any Lender or relative to the subject
matter hereof which are not expressly set forth or referred to herein, in the
other Credit Documents.
Section 12.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Section 13.    Submission to Jurisdiction; Waivers; Waivers of Jury Trial.
Sections 9.13 and 9.15 of the Credit Agreement are incorporated herein mutatis
mutandis.
Section 14.    Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
Section 15.    Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by facsimile or other electronic transmission, i.e. a “pdf’ or a “tif’), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.
Section 16.    Good Faith Cooperation; Further Assurances. Each of the Credit
Parties hereby agrees to execute and deliver from time to time such other
documents and take such other actions as may be reasonably necessary in order to
effectuate the terms hereof. The parties hereto shall cooperate with each other
and with their respective counsel in good faith in connection with any steps
required to be taken as part of their respective obligations under this
Agreement.




--------------------------------------------------------------------------------




Section 17.    No Third Party Beneficiaries. No Person other than the Borrower,
the other Credit Parties, the Agent and the Lenders, and in the case of Section
7 hereof, the Releasees, shall have any rights hereunder or be entitled to rely
on this Agreement and all third-party beneficiary rights (other than the rights
of the Releasees under Section 7 hereof) are hereby expressly disclaimed.
Section 18.    Amendments. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
without the express prior written consent of the Borrower, the Administrative
Agent and the Forbearing Lenders; provided, however, that the Borrower, the
Administrative Agent and the Forbearing Lenders may amend the date set forth in
Section 1(a)(i) of this Agreement (the “Stated Date”) by email confirmation from
the Borrower or its counsel and counsel to the Forbearing Lenders and delivered
to the Administrative Agent or its counsel (each such amendment, an “Email
Extension”) and, in the event an Email Extension occurs, (x) the date of such
Email Extension shall be deemed to be an “Effective Date” for purposes of this
agreement and (y) the Stated Date shall automatically be amended to be the date
so specified in such Email Extension.
[SIGNATURES BEGIN NEXT PAGE]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.
BORROWER:
 
HI-CRUSH INC.
 
 
 
 
 
 
 
 
 
By:
 
/s/ J. Philip McCormick, Jr.
 
 
 
 
 
J. Philip McCormick, Jr.
 
 
 
 
 
Chief Financial Officer



Signature Page
Forbearance Agreement

--------------------------------------------------------------------------------






GUARANTORS:
D & I SILICA, LLC.
HI-CRUSH AUGUSTA ACQUISITION CO. LLC
HI-CRUSH AUGUSTA LLC
HI-CRUSH BLAIR LLC
HI-CRUSH CANADA INC.
HI-CRUSH CHAMBERS LLC
HI-CRUSH FINANCE CORP.
HI-CRUSH INVESTMENTS INC.
HI-CRUSH LMS LLC
HI-CRUSH OPERATING LLC
HI-CRUSH PERMIAN SAND LLC
HI-CRUSH PODS LLC
HI-CRUSH RAILROAD LLC
HI-CRUSH WHITEHALL LLC
HI-CRUSH WYEVILLE LLC
PDQ PROPERTIES LLC
FB INDUSTRIES USA INC.
FB LOGISTICS LLC
HI-CRUSH PROPPANTS LLC
HI-CRUSH HOLDINGS LLC
HI-CRUSH RUPERT LLC
HI-CRUSH SERVICES LLC
HI-CRUSH GP LLC
WEST TEXAS GOLDEN SPIKE LLC
BULKTRACER HOLDINGS LLC
BULKTRACER LLC
PROPDISPATCH LLC
PROPPANT LOGISTICS LLC
PRONGHORN LOGISTICS HOLDINGS, LLC
PRONGHORN LOGISTICS, LLC



 
 
 
By:
 
/s/ J. Philip McCormick, Jr.
 
 
 
 
 
J. Philip McCormick, Jr.
 
 
 
 
 
Chief Financial Officer





Signature Page
Forbearance Agreement

--------------------------------------------------------------------------------






 
 
Acknowledged by:


 
 
 
JPMORGAN CASH BANK, N.A., as Administrative Agent
 
 
 
 
 
 
 
 
 
By:
 
/s/ Authorized Person
 
 
 
Name:
 
Authorized Person
 
 
 
Title:
 
Authorized Officer



Signature Page
Forbearance Agreement

--------------------------------------------------------------------------------





 
 
 
ZIONS BANCORPORATION, N.A. DBA AMEGY BANK, as Forbearing Lender
 
 
 
 
 
 
 
 
 
By:
 
/s/ Authorized Person
 
 
 
Name:
 
Authorized Person
 
 
 
Title:
 
Authorized Officer





Signature Page
Forbearance Agreement

--------------------------------------------------------------------------------





 
 
 
Morgan Stanley Bank, N.A., as Forbearing Lender
 
 
 
 
 
 
 
 
 
By:
 
/s/ Authorized Person
 
 
 
Name:
 
Authorized Person
 
 
 
Title:
 
Authorized Officer



Signature Page
Forbearance Agreement

--------------------------------------------------------------------------------





 
 
 
BARCLAYS BANK PLC, as Forbearing Lender
 
 
 
 
 
 
 
 
 
By:
 
/s/ Authorized Person
 
 
 
Name:
 
Authorized Person
 
 
 
Title:
 
Authorized Officer



Signature Page
Forbearance Agreement

--------------------------------------------------------------------------------





 
 
Acknowledged by:


 
 
 
JPMORGAN CASH BANK, N.A., as Forbearing Lender
 
 
 
 
 
 
 
 
 
By:
 
/s/ Authorized Person
 
 
 
Name:
 
Authorized Person
 
 
 
Title:
 
Authorized Officer



Signature Page
Forbearance Agreement

--------------------------------------------------------------------------------





 
 
 
ROYAL BANK OF CANADA, as Forbearing Lender
 
 
 
 
 
 
 
 
 
By:
 
/s/ Authorized Person
 
 
 
Name:
 
Authorized Person
 
 
 
Title:
 
Authorized Officer



Signature Page
Forbearance Agreement

--------------------------------------------------------------------------------





 
 
 
Credit Suisse AG, Cayman Islands Branch as Forbearing Lender
 
 
 
 
 
 
 
 
 
By:
 
/s/ Authorized Person
 
 
 
Name:
 
Authorized Person
 
 
 
Title:
 
Authorized Officer
 
 
 
 
 
 
 
 
 
By:
 
/s/ Authorized Person
 
 
 
Name:
 
Authorized Person
 
 
 
Title:
 
Authorized Officer



Signature Page
Forbearance Agreement

--------------------------------------------------------------------------------





 
 
 
UBS AG, Stamford Branch, as Forbearing Lender
 
 
 
 
 
 
 
 
 
By:
 
/s/ Authorized Person
 
 
 
Name:
 
Authorized Person
 
 
 
Title:
 
Authorized Officer
 
 
 
 
 
 
 
 
 
If a second signature is necessary:
 
 
 
By:
 
/s/ Authorized Person
 
 
 
Name:
 
Authorized Person
 
 
 
Title:
 
Authorized Officer



Signature Page
Forbearance Agreement

--------------------------------------------------------------------------------





 
 
 
ORIGIN BANK, as Forbearing Lender
 
 
 
 
 
 
 
 
 
By:
 
/s/ Authorized Person
 
 
 
Name:
 
Authorized Person
 
 
 
Title:
 
Authorized Officer





Signature Page
Forbearance Agreement

--------------------------------------------------------------------------------






SCHEDULE I


SPECIFIED DEFAULT


1.
The Fixed Charge Coverage Ratio is less than 1.00:1.00 as of the first day of
the Covenant/Dominion Trigger Period beginning on the date hereof, which
constitutes an immediate Event of Default under Section 7.1(c)(i) of the Credit
Agreement.




